IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 642 Disciplinary Docket No. 3
                                           :
LONNIE EUGENE WALKER                       :   No. 43 DB 1999
                                           :
                                           :   Attorney Registration No. 21162
                                           :
PETITION FOR REINSTATEMENT                 :   (Dauphin County)




                                        ORDER

PER CURIAM
       AND NOW, this 26th day of May, 2020, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).